Opinion issued January 13, 2005 










 
 



In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-01135-CR
____________

IN RE DONALD MIMS, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, Donald Mims, requests that this Court compel respondent to rule
on an Article 11.072
 petition for writ of habeas corpus that relator alleges he filed
in the district court on June 16, 2004.  Respondent is the Honorable Terry Flenniken,
presiding judge of the 21st District Court in Burleson County.
               It is relator’s burden to provide this Court with a sufficient record to
establish his right to mandamus relief.  Walker v. Packer, 827 S.W.2d 833, 837 (Tex.
1992) (orig. proceeding); Tex. R. App. P. 52.3(j).  Relator has not met this burden.  
               Therefore, the petition for writ of mandamus is denied.
               It is so ORDERED.
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Higley and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).